80834: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-27485: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80834


Short Caption:BURNS (DAVID) VS. STATECourt:Supreme Court


Related Case(s):64809, 68497, 69959, 77424


Lower Court Case(s):Clark Co. - Eighth Judicial District - C267882Classification:Criminal Appeal - Life - Direct


Disqualifications:ParraguirreCase Status:Remittitur Issued/Case Closed


Replacement:Chief Justice Hardesty for Justice ParraguirrePanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:04/14/2021 at 1:00 PMOral Argument Location:Las Vegas


Submission Date:04/14/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantDavid James BurnsJamie J. Resch
							(Resch Law, PLLC d/b/a Conviction Solutions)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Marc P. DiGiacomo
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Pamela C. Weckerly
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


03/19/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


03/19/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-10847




03/23/2020Transcript RequestFiled Certificate of No Transcript Request. (SC).20-11071




03/23/2020Notice of Appeal DocumentsFiled District Court Minutes (SEALED). (SC).


03/31/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC).20-12327




07/14/2020MotionFiled Motion for Enlargement of Time to File Opening Brief (First Request).  (SC)20-25818




07/14/2020Notice/OutgoingIssued Notice - Motion Approved.  Appellant's Opening Brief and Appendix due:  August 17, 2020.  (SC)20-25838




08/12/2020AppendixFiled Appellant's Appendix Vol. 1. (SC)20-29768




08/12/2020AppendixFiled Appellant's Appendix Vol. 2. (SC)20-29769




08/12/2020AppendixFiled Appellant's Appendix Vol. 3. (SC)20-29779




08/12/2020AppendixFiled Appellant's Appendix Vol. 4. (SC)20-29770




08/12/2020AppendixFiled Appellant's Appendix Vol. 5. (SC)20-29771




08/12/2020AppendixFiled Appellant's Appendix Vol. 6. (SC)20-29772




08/12/2020AppendixFiled Appellant's Appendix Vol. 7. (SC)20-29773




08/12/2020AppendixFiled Appellant's Appendix Vol. 8. (SC)20-29774




08/12/2020AppendixFiled Appellant's Appendix Vol. 9. (SC)20-29782




08/12/2020AppendixFiled Appellant's Appendix Vol. 10. (SC)20-29775




08/12/2020AppendixFiled Appellant's Appendix Vol. 11. (SC)20-29776




08/12/2020AppendixFiled Appellant's Appendix Vol. 12. (SC)20-29777




08/12/2020AppendixFiled Appellant's Appendix Vol. 13. (SC)20-29783




08/12/2020AppendixFiled Appellant's Appendix Vol. 14. (SC)20-29778




08/12/2020AppendixFiled Appellant's Appendix Vol. 15. (SC)20-29780




08/12/2020AppendixFiled Appellant's Appendix Vol. 16. (SC)20-29781




08/12/2020BriefFiled Appellant's Opening Brief. (SC)20-29788




08/12/2020MotionFiled Appellant's Motion to transmit presentence investigation report. (SC)20-29789




08/12/2020MotionFiled Appellant's Motion to file appendix volume under seal. (SC)20-29790




08/20/2020Order/ProceduralFiled Order Directing Transmission of Presentence Investigation Report and Granting Motion to Seal Appendix. Presentence Investigation Report due: 14 day. The clerk of this court shall file under seal the appendix received on August 17, 2020. (SC)20-30722




08/20/2020AppendixFiled Appellant's Sealed Appendix Pages 0001-0154. (SC)


08/27/2020Notice of Appeal DocumentsFiled Presentence Investigation Report. (Sealed) (SC)


09/11/2020MotionFiled Respondent's Motion to Extend Time to file Answering Brief (SC)20-33441




09/11/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved, Answering Brief due 10/12/2020 (SC)20-33445




10/12/2020BriefFiled Respondent's Answering Brief. (SC)20-37385




10/12/2020AppendixFiled Respondent's Appendix to Answering Brief. (SC)20-37386




10/27/2020BriefFiled Appellant's Reply Brief. (SC)20-39328




10/27/2020Case Status UpdateBriefing Completed/To Screening. (SC)


03/05/2021Order/ProceduralFiled Order Scheduling Oral Argument.  this matter is scheduled for oral argument on April 14, 2021, at 1:00 p.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes.  The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.  Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument.  (SC)21-06430




03/31/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-09274




04/14/2021OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firms


04/14/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. 80834. (NNP21-RP/LS/AS) (SC)


04/15/2021BriefFiled Appellant's Notice of Supplemental Authority. (SC)21-10967




09/23/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Hardesty/Stiglich/Silver. Author: Stiglich, J. Majority: Hardesty/Stiglich/Silver. 137 Nev. Adv. Opn. No. 50. SNP21-JH/LS/AS. (SC).21-27485




10/18/2021RemittiturIssued Remittitur. (SC).21-29853




10/18/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).


11/04/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 20, 2021. (SC)21-29853





Combined Case View